The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. There is no support in the specification for structures comprising the claimed limitations of “wherein the first conductor overlaps and is in direct contact with the second conductor”, “wherein the interconnect structure further includes an interstitial bridge via within the LD layer, and the first conductor is coupled to the second conductor through the interstitial bridge via” and “wherein the interconnect structure further includes an interstitial bridge via within the LD layer, and the first conductor is coupled to the second conductor through the interstitial bridge via in a vertical direction with respect to a surface of the ILD layer”, as recited in claims 9-11, respectively, and which include all the limitations, as recited in amended claim 1.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 5-12 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Ajika et al. (5,597,755).
Regarding claim 1, Ajika et al. teach in figure 2A and related text a semiconductor device, comprising: 
an interconnect structure (the entire structure above layer 1) above a substrate 1, wherein the interconnect structure includes: 
an inter-level dielectric (ILD) layer 20; 
a separation layer 21 above the ILD layer; 
a first conductor 15 within the ILD layer, wherein the first conductor has a first physical configuration; and 
a second conductor 4b within the ILD layer, wherein the second conductor has a second physical configuration different from the first physical configuration,
wherein the second conductor 4b has an uppermost surface at a different level than an uppermost surface of the first conductor 15, and wherein the second conductor 4b has a bottommost surface at a different level than a bottommost surface of the first conductor, and 
wherein the uppermost surface of the second conductor 4b is at a level between the uppermost surface and the bottommost surface of the first conductor 15.

Regarding claim 2, Ajika et al. teach in figure 2A and related text that first physical configuration of the first conductor includes a shape, a size, a height, or a material of the first conductor, a first depth from a first surface of the ILD layer to the first conductor, or a second depth from a second surface of the ILD layer to the first conductor.

Regarding claim 5, Ajika et al. teach in figure 2A and related text that the first conductor or the second conductor has a triangular shape, a square shape, a rectangular shape, a circular shape, an elliptical shape, or a polygon comprising three or more sides.

Regarding claim 6, Ajika et al. teach in figure 2A and related text that the substrate includes a silicon substrate, a glass substrate, a metal substrate, or a plastic substrate.
Regarding claim 7, Ajika et al. teach in figure 2A and related text that the ILD layer includes silicon dioxide (SiO2), carbon doped oxide (CDO), silicon nitride, perfluorocyclobutane, polytetrafluoroethylene, fluorosilicate glass (FSG), organic polymer, silsesquioxane, siloxane, or organosilicate glass.

Regarding claim 8, Ajika et al. teach in figure 2A and related text that the separation layer 130 includes one or more of an etching stop layer, a barrier layer, a capping layer, or a hard mask layer.

Regarding claim 9, by considering the first and second conductors as parts of element 15, then Ajika et al. teach in figure 2A and related text that the first conductor overlaps and is in direct contact with the second conductor.

Regarding claim 10, by considering the first and second conductors as parts of element 15, then Ajika et al. teach in figure 2A and related text an interstitial bridge via within the ILD layer 20, and the first conductor is coupled to the second conductor through the interstitial bridge via.

Regarding claim 11, by considering the first and second conductors as parts of element 15, then Ajika et al. teach in figure 2A and related text that the interconnect structure further includes an interstitial bridge via within the ILD layer 20, and the first conductor is coupled to the second conductor through the interstitial bridge via in a vertical direction with respect to a surface of the ILD layer.

Regarding claim 12, by considering the first and second conductors as parts of element 10, then Ajika et al. teach in figure 2A and related text that the interstitial bridge via further extends through the separation layer 21 into a second ILD layer 12 above the separation layer 21.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 3-4 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ajika et al. (5,597,755).

Regarding claim 3, Ajika et al. teach in figure 2A and related text substantially the entire claimed structure, as applied to claim 1 above, except the first conductor has a surface coplanar with a surface of the ILD layer or a surface of the separation layer.  It would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to form the first conductor having a surface coplanar with a surface of the ILD layer or a surface of the separation layer in Ajika et al.’s device in order to simplify the processing steps of making the device.

Regarding claim 4, it would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to form the first conductor or the second conductor includes titanium (Ti), molybdenum (Mo), gold (Au), platinum (Pt), aluminum (Al), nickel (Ni), copper (Cu), chromium (Cr), hafnium (Hf), indium (In), or an alloy of Ti, Mo, Au, Pt, Al, Ni, Cu, Cr, TiAIN, HfAIN, or InAlO, in Ajika et al.’s device in order to improve the conductivity of the device by using a conventional conductive material.

Regarding claim 13, it would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to form a sealant layer above, below, or adjacent to the first conductor, in Ajika et al.’s device in order to provide better protection to the device.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Ajika et al. (5,597,755) in view of Natori et al. (2002/0035961).
Regarding claim 14, Ajika et al. teach in figure 2A and related text substantially the entire claimed structure, as applied to claim 1 above, except having the first conductor is a plate of a capacitor formed within the ILD layer, the second conductor is a contact of a transistor within the ILD layer, and wherein the interconnect structure further includes a short via within the ILD layer to couple the first conductor and the second conductor.
Natori et al. teach in figure 2 and related text that the first conductor 7 is a plate of a capacitor C100 formed within the ILD layer 9, the second conductor 5 is a contact of a transistor within the ILD layer 9, and wherein the interconnect structure further includes a short via 6 within the ILD layer to couple the first conductor and the second conductor.
It would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to form the first conductor as a plate of a capacitor formed within the ILD layer and the second conductor as a contact of a transistor within the ILD layer, and wherein the interconnect structure further includes a short via within the ILD layer to couple the first conductor and the second conductor, as taught by Natori et al., in Ajika et al.’s device, in order to use the device in an application which requires connections between a capacitor and a transistor.
Regarding the claimed limitation that the interconnect structure further includes a short via, it is noted that these limitations are process limitations which would not carry patentable weight in this claim drawn to a structure, because distinct structure is not necessarily produced.
The formation of a layer as a via does not produce a structure which is different from a structure wherein said layer is formed by deposition.
Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because of the new ground of rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Reference B is cited as being related to interconnect structures..


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ORI NADAV whose telephone number is 571-272-1660.  The examiner can normally be reached between the hours of 7 AM to 4 PM (Eastern Standard Time) Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).










O.N.								/ORI NADAV/
9/20/2022				     	  	      PRIMARY EXAMINER
							TECHNOLOGY CENTER 2800